DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sale et al. (US 2012/0328217, hereinafter ‘Sale’).
Sale discloses a bag material that has a tubular shape (see Fig. 6A) and that can be folded back at an intermediate position in a longitudinal direction (functional recitation), wherein crushed stones can be stored in a folded part of the back material (functional recitation), and an opening on one side of the bag material can be moved to a position close to an opening on the other side of the bag material (functional recitation), the bag material comprising: a one-side closing rope (32) that is provided near the opening on the one side of the bag material and that closes the opening on the one side of the bag material (see Fig. 6A); and an other-side closing rope (20) that is provided near the opening on the other side of the bag material and that closes the opening on the other side of the bag material (see Fig. 6A), wherein the other of the one-side and other-side closing ropes can be released with the opening closed by one closing rope (functional recitation).  
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sale which is capable of being used in the intended manner, i.e., folded back to place the openings close to each other. There is no structure in Sale that would prohibit such functional intended use (see MPEP 2111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sale et al. (US 2012/0328217, hereinafter ‘Sale’) as applied to claim 1 above, and further in view of Van Loon, III (US 5050999, hereinafter ‘Van Loon’).
Sale discloses all limitations of the claim(s) as detailed above except does not expressly disclose the mesh holes as claimed.
However, Van Loon teaches constructing a bag out of a mesh material (Abstract) the closing rope is passed through the mesh holes near the opening on the one side of the bag material (see Fig. 4) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Sale bag out of mesh as taught by Van Loon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, because Nakamura and Van Loon both teach closure mechanisms for the carrying bags, it would have been obvious to one of ordinary skill in the art to substitute the rope through mesh openings taught by Van Loon for the drawstring taught by Sale to achieve the predictable result of securely closing the carrying bag.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Loon, III (US 5050999, hereinafter ‘Van Loon’) in view of Sale et al. (US 2012/0328217, hereinafter ‘Sale’).
Van Loon discloses a bag material that has a tubular shape (24) the bag material comprising: a one-side closing rope (28-30) that is provided near the opening on the one side of the bag material and that closes the opening on the one side of the bag material (see Fig. 7); except does not expressly disclose the other-side closing rope as claimed.
However, Sale teaches providing a drawstring bag with a second, other-side closing drawstring (20, see Figs. 6A, 6B) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add an other-side second rope drawstring to the bag taught by Van Loon as taught by Sale, in order to provide the user with an easy to grasp second handle for carrying the bag as taught by Van Loon (para 0033).
Van Loon as modified above results in a device wherein the bag can be folded back at an intermediate position in a longitudinal direction, wherein crushed stones can be stored in a folded part of the back material, and an opening on one side of the bag material can be moved to a position close to an opening on the other side of the bag material, wherein the other of the one-side and other-side closing ropes can be released with the opening closed by one closing rope (when viewed in combination, functional recitations).
Van Loon as modified above further discloses the entire bag material has mesh holes; and the one-side closing rope is passed through the mesh holes near the opening on the one side of the bag material, and the other-side closing rope is passed through the mesh holes near the opening on the other side of the bag material, and the one-side closing rope and the other-side closing rope operate as lifting ropes that lift the bag-material (functional recitations).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sale or Van Loon which is capable of being used in the intended manner, i.e., folded back to place the openings close to each other. There is no structure in Sale or Van Loon that would prohibit such functional intended use (see MPEP 2111).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 19, 2022